Conviction is for selling intoxicating liquor, punishment being one year in the penitentiary.
The motion for new trial was overruled on May 16th, at which time eighty days were granted for filing bills of exception and statement of facts. If further extension of time was granted, it is not shown in the record. The eighty days expired on the 4th day of August. Three bills of exception are found in the transcript but the date of their filing in the trial court does not appear. Two of them were not approved by the trial judge until August 14th, which was ten days after the extension period expired. They could not have been properly filed until after approval, hence we must decline to consider said two bills. It is not shown when the third bill was approved but if considered, it is insufficient to present any question for review.
Two witnesses testified positively that appellant made the sale of whiskey. This was denied by appellant. The jury has settled the issue thus raised in favor of the state.
The judgment is affirmed.
Affirmed. *Page 342